Case 3:15-bk-30783       Doc 80    Filed 03/20/19 Entered 03/21/19 08:48:26         Desc Main
                                   Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: March 20, 2019



________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

IN RE:                                                   CASE NO: 15-30783
    Edward P Malloy                                             (Chapter 13)
    Christine M Malloy
                                      Debtors            JUDGE GUY R. HUMPHREY

                                   ORDER DISMISSING CASE

The Chapter 13 Trustee reporting to the Court that the Debtors failed to comply with the Agreed
Order Resolving Motion to Dismiss, Placing Debtor on Payment Probation and Ordering Other
Matters, (Doc. 78), filed November 6, 2018, and the Debtors having failed to make said
payment.

IT IS ORDERED that this case be and hereby is dismissed.

IT IS SO ORDERED.

Submitted By:
/s/ JEFFREY M. KELLNER
 JEFFREY M. KELLNER 0022205
CHAPTER 13 TRUSTEE
131 N LUDLOW ST SUITE 900
DAYTON, OH 45402-1161
(937)222-7600 Fax (937)222-7383
email: chapter13@dayton13.com

Copies:
   All Creditors and Parties in Interest.                                                    271
